OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
                                 873




Bon.   COO. x.   00x,   pege 8


   “Act.   7c50.    Saoitory
       ambatlon an&_.
                    health
                     _
      tu drh to dTso*
able in the negatlm.
                        that the law rewire8 044
                        Yo tml8teatlon   is 0a ll.a
                                                 w




       *AU healthoertitioata8e&lledfor by Shl8
   Aqt.swll be dlrplaywlior p"sBlla  inrpeatioa
   ut the plaosMmm tlm pu8On lwud tn-
   la emplo~d, uld shall aot be roaorti frum
   ouoh ylaoe durtigthe OoatlnaanooQ? mmh
   erap10meW  weapt ?ir.epubliahealth
Eo1:. ceil.   3.   Gas,   y&&4 6
me.   o&o. a-. CQX, ps@ns b
  .%’
1.5.,
I~.